Citation Nr: 1754629	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-31 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for musculoskeletal disabilities of the feet, including osteoarthritis of the 1st metatarsophalangeal joint (MTP) of the right foot, a plantar calcaneal spur of the right foot, and periarticular osteopenia of the left foot.

2. Entitlement to an increased (compensable) rating for bilateral sensorineural hearing loss.

3. Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), including anxiety and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, October 2009, and January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified at a video-conference board hearing before the undersigned Veterans Law Judge (VLJ) in September 2015.  A transcript is of record. 

In July 2015 and April 2016, the Board remanded this issue for further development, including for the provision of a Board hearing and VA examinations regarding the etiology of his psychiatric disorder and foot disabilities as well as the severity of his current hearing loss.  That development having been addressed, the case has since returned to the Board.

The issue of entitlement to service connection for musculoskeletal disabilities of the feet is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An acquired psychiatric disorder, diagnosed as a generalized anxiety disorder and major depression, is related to active service. 

2. The Veteran's hearing loss is manifested by puretone threshold averages no higher than 43 decibels in the right ear and 48 decibels in the left ear, and speech recognition scores no lower than 84 percent for the right ear and 80 percent for the left ear.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for an acquired psychiatric disorder, diagnosed as a generalized anxiety disorder and major depression, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for a compensable rating for bilateral hearing loss have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for an Acquired Psychiatric Disorder other than PTSD

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303(a) (2017). 

Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2017).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331, 1338   (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67   (Fed. Cir. 2004). 

The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service treatment records (STRs) show that he was seen for counseling a few times during service when his work performance was found to be deficient.  These counseling records include an April 1987 entry noting that the Veteran was "mildly dysphoric," with a complaint of "multiple vague stressors" and "decreased interest and activities [sic]," although the assessment was "interpersonal problems" rather than a psychiatric condition.  Further, a September 2009 VA mental health initial assessment consultation record reflects that the Veteran reported cutting his forearm during service.  He stated that voices told him to cut himself.  The STRs show that multiple linear scars were noted on the left forearm in a June 1982 examination report and in the March 1987 separation examination report, but were not noted in the December 1976 enlistment examination report, suggesting that the scars occurred due to injury during service. The STRs do not indicate what caused the scars or show treatment for cuts to the arm. The VA psychiatrist who evaluated the Veteran in September 2009 also noted scars on forearm where he had reportedly cut himself with a razor. 

The Board finds that there is credible evidence that the Veteran cut himself with a razor during service, and that he was seen for counseling during a period of deteriorating work performance and noted to be dysphoric at the time, with decreased interest in activities.

Post service, VA treatment records reflect diagnoses of a generalized anxiety disorder and depression.  See VA treatment records dated in October 2012 and April 2016.  Also of record is an examination report dated in July 2017 from a psychologist.  In pertinent part, the examiner diagnosed the Veteran as having military-related major depression.  While a June 2016 VA examiner determined that the Veteran's anxiety and depression were symptoms of PTSD and did not merit additional diagnoses, she did relate the Veteran's current psychiatric problems to his military service.  (The Veteran's claim for service connection for PTSD was denied in an April 2016 Board decision and is not on appeal at this time.)  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a finding that the Veteran's acquired psychiatric disorder, diagnosed as a generalized anxiety disorder and major depression, is related to his military service.  38 C.F.R. § 3.102.  Accordingly, service connection is granted.  


II.  Increased Rating for Bilateral Hearing Loss

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower ratings for segments of time during the period on appeal in accordance with such variations, if such is supported by the evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that staged ratings may be warranted in initial rating cases).

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100. In evaluating hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from non-compensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests using the Maryland CNC word list, in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id. 

VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85  is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row corresponding to the percentage of discrimination and the vertical column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id. 

There are alternative criteria for certain exceptional patterns of hearing loss. Specifically, if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  38 C.F.R. § 4.86 (a) (2017).  Each ear will be evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86 (b). 

An April 2009 VA examination report reflects a puretone threshold average of 23 decibels (dB) in the right ear, and 21 dB in the left ear.  Speech recognition scores were 84 percent for the right ear and 80 percent for the left ear.

An August 2012 VA examination report reflects a puretone threshold average of 43 dB in the right ear, and 48 dB in the left ear.  Speech recognition testing yielded scores of 94 percent in the right ear and 96 percent in the left ear.  However, the examiner stated that these test results were not adequate for rating purposes and were not indicative of organic hearing loss.

A June 2016 VA examination report reflects a puretone threshold average of 26 dB in the right ear, and 24 dB in the left ear.  Speech discrimination scores were 94 percent for both ears. 

The highest puretone threshold average for the right ear shown by the above evidence is 43 dB, and the lowest speech discrimination score for the right ear has been 84 percent. The highest puretone threshold average for the left ear was 48 dB, and the lowest speech discrimination score has been 80 percent.  Applying these values to Table VI yields designations of II for the right ear and III for the left ear. See 38 C.F.R. § 4.85. The point where designations II and III intersect on Table VII yields a 0 percent rating.  See id., DC 6100.

The Veteran's hearing loss is not manifested by the exceptional patterns described in 38 C.F.R. § 4.86.  Thus, the alternative rating criteria do not apply.  See 38 C.F.R. § 4.86.

The challenges associated with the Veteran's hearing loss, as described by him as including difficulty hearing people when they are talking, difficulty hearing people on the telephone and television, and having to ask people to repeat themselves, are contemplated by the rating criteria, which are designed to take into account the average impairment resulting from service-connected disabilities, including the impact on employment and occupational functioning.  See 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 4.1 , 4.10. The fact that his hearing loss has not met the criteria for a rating greater than 0 percent based on the results of several examinations weighs against a finding that he has additional occupational impairment based solely on his difficulty hearing.

In sum, the Veteran's bilateral hearing loss has not met or more nearly approximated the criteria for a compensable rating at any point during the pendency of this claim.  Accordingly, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as a generalized anxiety disorder and major depression, is granted. 

Entitlement to an increased (compensable) rating for bilateral hearing loss is denied.


REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim for entitlement to service connection for musculoskeletal disabilities of the feet is again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The Veteran asserts that his musculoskeletal disabilities of the feet were caused by service, to include by strenuous physical training and prolonged running and by treatment/resection of his ingrown toenails.  See July 2009 Statement in Support of Claim; August 2012 VA C&P Examination Report, September 2015 Board Hearing.

The Veteran has a current diagnosis of osteoarthritis of the 1st metatarsophalangeal joint (MTP) of the right foot, a plantar calcaneal spur of the right foot, and periarticular osteopenia of the left foot.  See August 2012 VA C&P Examination Report. 

The Veteran's service treatment records show that he was treated for his feet on multiple occasions.  See STRs dated June 23, 1982, and December 1, 1983  (black nodule/plantar wart/callosity on left big toe); October 12, 1983 and December 1, 1983 (plantar wart/corn on right foot/great toe); January 8, 1986 (ER visit for left great toe contusion with findings of soft tissue maceration with apparent chip fracture, from the dorsal medial aspect of the tuft); and February 22, 1979 and December 8, 1982 (treatment/procedures for ingrown toenails).

In April 2016, the Board remanded the Veteran's claim in order to opinion a medical opinion as to whether the osteoarthritis of 1st MTP of the right foot, plantar calcaneal spur of the right foot, periarticular osteopenia of the left foot, or any other diagnosed musculoskeletal foot conditions, resulted from disease or injury incurred in active service.  In a June 2016 VA examination report with an August 2016 addendum, a VA examiner provided a negative nexus opinion noting that the STRs only mentioned a left great toe contusion in 1986.  As this opinion is based upon an inaccurate factual premise, remand for an additional examination is required.  The Veteran's updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records.  

2.  Thereafter, arrange for a VA examination of the Veteran's feet.  The entire claims file must be made available to the examiner, and the examiner should confirm that the file has been reviewed in the examination report. 

After reviewing the file and examining the Veteran, the examiner should identify all current musculoskeletal disabilities of the Veteran's feet, to include, but not limited to, osteoarthritis of the 1st metatarsophalangeal joint of the right foot, a plantar calcaneal spur of the right foot, periarticular osteopenia of the left foot, and/or any left great toe disorder such as residuals of a chip fracture.  

The examiner should render an opinion as to whether it is at least as likely as not (50% probability or more) that any current musculoskeletal disability of the Veteran's feet had its clinical onset during active service or is related to any incident of service, to include strenuous physical training and prolonged running and/or treatment/resection of his ingrown toenails.  

In rendering the opinion, the examiner should consider the service treatment records dated June 23, 1982, and December 1, 1983  (black nodule/plantar wart/callosity on left big toe); October 12, 1983 and December 1, 1983 (plantar wart/corn on right foot/great toe); January 8, 1986 (ER visit for left great toe contusion with radiographic findings of soft tissue maceration with apparent chip fracture, from the dorsal medial aspect of the tuft); and February 22, 1979 and December 8, 1982 (treatment/procedures for ingrown toenails).

A complete explanation in support of the conclusion(s) reached must be provided.

3.  Then, review the medical examination report to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinion stated.  If the report is deficient in this regard, return the case to the examiner for further review and discussion. 

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


